DETAILED ACTION
The action is in response to communications filed on 4/5/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Xin Li on May 20 2022. 
The application has been amended as follows:

In the claims
1.	(Currently Amended)  A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for generating a data sketch, the method comprising: 
generating, by a worker node on-the-fly, a  local data sketch based on an online data stream;
in response to including a predetermined number of data elements having hash values lower than a threshold value, determining, by the worker node, that a is to a first bit value from a second bit value different from the first bit value, wherein the first bit value indicates completion of updating the data sketch with a previous local data sketch;
in response to the value of the synchronization parameter being set to the first bit value by the propagator node 
	sorting until the local data sketch is ready to be propagated, and
	upon bit value back to the second bit value, wherein the second bit value indicates 
propagating
sorting , [[and]] setting, and propagating, to continue to process [[the]] additional data elements of the online data stream following the processed data elements of the online data stream, until no data elements need to be processed in the online data stream.

2.	(Previously Presented)  The method of claim 1, wherein the local data sketch is propagated via access to a local memory of the worker node. 

3.	(Currently Amended)  The method of claim 1, wherein the first bit value is 1, and the second bit value is 0. 

4.	(Currently Amended)  The method of claim 1, wherein the step of sorting further comprises:
sorting the predetermined number of data elements; and
generating an auxiliary array including the sorted data elements. 

5.	(Currently Amended)  The method of claim 1, wherein the local data sketch is a theta sketch and the step of generating further comprises:
computing the [[a]] hash values the predetermined number of data elements of [[a]] the online data stream; and
inserting the hash values values the threshold value associated with the theta sketch. 

6.	(Original)  The method of claim 5, further comprising:
obtaining an updated value of the synchronization parameter; and 
updating the threshold value associated with the theta sketch to correspond to the updated value of the synchronization parameter. 

7.	(Previously Presented)  The method of claim 1, wherein the local data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements, and wherein the condition further corresponds to a last level of the array being populated.  

8.	(Currently Amended)  A non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a local node, cause the local node to perform a method for generating a data sketch, the method comprising: 
generating on-the-fly a local data sketch based on an online data stream;
in response to including a predetermined number of data elements having hash values lower than a threshold value, determining that a is to a first bit value from a second bit value different from the first bit value, wherein the first bit value indicates completion of updating the data sketch with a previous local data sketch;
in response to the value of the synchronization parameter being set to the first bit value by the propagator node 
	sorting  until the local data sketch is ready to be propagated;
	upon bit value back to the second bit value, wherein the second bit value indicates 
propagating the local data sketch to the propagator node; and
sorting , [[and]] setting, and propagating, to continue to process [[the]] additional data elements of the online data stream following the processed data elements of the online data stream, until no data elements need to be processed in the online data stream.

9.	(Previously Presented)  The medium of claim 8, wherein the local data sketch is propagated via access to a local memory of the local node . 

10.	(Currently Amended)  The medium of claim 8, wherein the first bit value is 1, and the second bit value is 0. 

11.	(Currently Amended)  The medium of claim 8, wherein the step of sorting further comprises:
sorting the predetermined number of data elements; and
generating an auxiliary array including the sorted data elements. 

12.	(Currently Amended)  The medium of claim 8, wherein the local data sketch is a theta sketch and the step of generating further comprises:
computing the [[a]] hash values the predetermined number of data elements of [[a]] the online data stream; and
inserting the hash values values the threshold value associated with the theta sketch. 

13.	(Original)  The medium of claim 12, further comprising:
obtaining an updated value of the synchronization parameter; and 
updating the threshold value associated with the theta sketch to correspond to the updated value of the synchronization parameter. 

14.	(Previously Presented)  The medium of claim 8, wherein the local data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements, and wherein the condition further corresponds to a last level of the array being populated.  

15.	(Currently Amended)  A system having at least one processor, storage, and a communication platform capable of connecting to a network for generating a data sketch, the system comprising:
a local sketch generator of a worker node, implemented by the at least one processor, configured for generating on-the-fly a local data sketch based on an online data stream;
a triggering unit of the worker node, implemented by the at least one processor, configured for in response to including a predetermined number of data elements having hash values lower than a threshold value, determining that a is to a first bit value from a second bit value different from the first bit value, wherein the first bit value indicates completion of updating the data sketch with a previous local data sketch;
a processing unit of the worker node, implemented by the at least one processor, configured for in response to the value of the synchronization parameter being set to the first bit value by the propagator node sorting  until the local data sketch is ready to be propagated;
a parameter setting unit of the worker node, implemented by the at least one processor, configured for in response to the value of the synchronization parameter being set to the first bit value by the propagator node bit value back to the second bit value, wherein the second bit value indicates 
a synchronization unit of the worker node, implemented by the at least one processor, configured for:
	propagating the local data sketch to the propagator node, and 
	sorting , [[and]] setting, and propagating, to continue to process [[the]] additional data elements of the online data stream following the processed data elements of the online data stream, until no data elements need to be processed in the online data stream.

16.	(Previously Presented)  The system of claim 15, wherein the local data sketch is propagated via access to a local memory of the worker node. 

17.	(Currently Amended)  The system of claim 15, wherein the first bit value is 1, and the second bit value is 0. 

18.	(Previously Presented)  The system of claim 15, wherein the processing unit is further configured for:
sorting the predetermined number of data elements; and
generating an auxiliary array including the sorted data elements. 

19.	(Currently Amended)  The system of claim 15, wherein the local data sketch is a theta sketch and the local sketch generator is further configured for:
computing the [[a]] hash values the predetermined number of data elements of [[a]] the online data stream; and
inserting the hash values values the threshold value associated with the theta sketch. 

20.	(Previously Presented)  The system of claim 15, wherein the local data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements, and wherein the condition further corresponds to a last level of the array being populated.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Coster et al. US2015/0163104 discloses a system where local nodes transmitting sketches to central node in response to central node requesting for transmission or based on regular time interval. Reeves et al. US10735949 teaches signal strength degrades to below a predetermined level triggers a determination to update a list of nodes. Rhodes et al. US8819038 teaches transforming data stream data to generate sketches.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of propagating local data sketches to update global data sketch based on bits representing state of update The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153